DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 6/8/2021.
Claims 21-24, 26, 29-32, and 35-40 have been amended.
Claims 1-20 have been canceled.
No claim has been added.
Claims 21-40 are pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 23, 28, 29, 30, 31, 34, 37, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle (US 20050039034), further in view of Ling (US 20020111907), and Foth (WO 0148658).
Regarding claims 21 and 37, Stannard discloses:
          a system comprising: 
          a processor (See at least Col 3, lines 12-25 of Stannard); and 
          a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See at least Col 6 lines 24-30 of Stannard);
          a tangible computer readable medium comprising instructions that when executed by a processor cause the processor to perform operations (See at least Col 1 lines 9-20 of Stannard) comprising: 
          receiving a selection of a subset of media files from the collection of media files that was downloaded from the file server to define a set of selected media files, wherein the selection is based on user input (By disclosing, “[t]he user only pays for specific requested libraries and is not forced into paying a single licensing fee to obtain unwanted libraries or objects” which infers that the user can select which library to purchase license for; and “many software manufactures have used these distribution schemes to provide a free trial application to a potential customer allowing the potential customer to use the software application for a limited time or in a limited capacity. If satisfied, the customer may purchase the full commercial version of the software or may purchase a license to continue using the trial software application” (See at least Col 2 lines 11-19, and Col 1 lines 9-20 of Stannard)).
          Stannard does not expressly disclose:
          receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms;
          receiving an encryption/decryption key from the file server;
          decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; 
         responsive to the decrypting the encryption layer of the file structure:         receiving a selection of a subset of media files from the collection of media files that was downloaded;
           detecting an expiration of the trial period upon activation of a media sharing application; 
           responsive to the detecting the expiration of the trial period, accessing a first header of a first media file of the set of selected media files; 
           determining, from the first header of the first media file, a quantity of digital tokens required to maintain access to the set of selected media files after the detecting the expiration of the trial period; 
           determining availability of the quantity of digital tokens required to maintain access to the set of selected media files; Appln. No 15/070,629Page 3 of 25 Reply to Non-Final Office Action of March 29, 2021 Docket No. 050087 CON_7785-1277-01 
            responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to maintain access; and 
           responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access.
           However, Doyle teaches:
          receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms (By disclosing, “As yet another example, suppose a security container holds an ;
            receiving an encryption/decryption key from the file server (By disclosing, “The underlying symmetric key was used to encrypt the rules and document component of the security container, and can therefore be used to decrypt that information for an authorized requester”; and “securely distributing the symmetric key to each authorized entity” (paragraph [0076] of Doyle));
           decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms (By disclosing, “The security container also contains rules for interacting with the encapsulated component, and one or more encryption keys usable for decrypting the component and rules for authorized requesters” (Abstract and paragraph [0092] of Doyle)); 
           responsive to the decrypting the encryption layer of the file structure: a user can access the decrypted documents (paragraph [0092] and Fig. 8 of Doyle);
           detecting an expiration of the trial period upon activation of a media sharing application (By disclosing, “the security container compares the date and time of the access to the date and time of downloading, to determine if the trial period has now expired”; and the “security container” is a software ([0107], and [0018] of Doyle)); and
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Doyle to include techniques of receiving, over a network from a file server, a file structure including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms; receiving an encryption/decryption key from the file server; decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; responsive to the decrypting the encryption layer of the file structure: receiving a selection of a subset of media files from the collection of media files that was downloaded; and detecting an expiration of the trial period upon activation of a media sharing application.  Doing so would result in an improved invention because this would allow each file structure possess a unique rule that govern the access of the file, the file structure is secured by using the        
          Ling teaches:
          responsive to the detecting the expiration of the trial period, accessing a first parameter of a first media file of the set of selected media files (By disclosing, “when a user desires to purchase a news article on a news web site, the user may simply click on the article's URL to invoke an API function call that will send the news web site information and the article's information to the micropayment server” ([0073] of Ling); “API function call 500 submits required parameters 510a-g to micropayment server 80, including: … (4) Price (510d)” ([0184]-[0187] and Fig. 19 of Ling); “The MSP … checks to see if he/she has "access" to the content URL address, as shown in step 835. The user has "access" to the content item if the user ID is valid (i.e., the time-variant encrypted user ID has not changed), paid for the content item, the time period for which the content is valid has not expired, and the number of times to access the content item is not exceeded”; “In step 845, if the user has no "access" to the content, the MSP will check if the content URL includes the content ID. If yes, the process goes to step 660 (FIG. 24A), as described earlier” ([0229]-[0230], Fig. 24A, Fig, 24c of Ling)); 
           determining, a quantity of digital tokens required to access to the set of selected media files after the detecting the expiration of the trial period (By disclosing, “The MSP … checks to see if he/she has "access" to the content URL ; 
           determining availability of the quantity of digital tokens required to maintain access to the selected media files (By disclosing, “the MSP will proceed to check if the user has enough tokens in his/her personal account to pay for the content item, as shown in step 765” ([0227] and Fig. 24B of Ling)); ; Appln. No 15/070,629Page 3 of 25 Reply to Non-Final Office Action of March 29, 2021 Docket No. 050087 CON_7785-1277-01 
            responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to access (By disclosing, “MSP 885 accesses user record 195 in user database 120 (FIG. 6) and checks to see if user 895 has enough tokens to make the purchase. If so, then MSP 885 subtracts the required tokens from the user's account balance and authorizes the vendor for the micropayment transaction as shown in step 3)” ([0240] of Ling)); and 
           responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access .
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Ling to include techniques of responsive to the detecting the expiration of the trial period, accessing a first parameter of a first media file of the set of selected media files; determining, a quantity of digital tokens required to access to the set of selected media files after the detecting the expiration of the trial period; determining availability of the quantity of digital tokens required to maintain access to the selected media files; responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to access; and responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access. Doing so would result in an improved invention because this would increase the security of the transaction by using digital tokens which contain very little or no personal sensitive information, such as the user’s credit card information ([0076] of Ling).
          And Foth teaches:
          a header of a media file contains an amount required to access to the media file (By disclosing, “The header 202 also includes unencrypted data pr0d, the merchant ID, the price and any other relevant data the merchant 106 chooses to include” (paragraph 2 on page 8 of Foth)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Ling to include techniques of responsive to the detecting the expiration of the trial period, accessing a first header of a first media file of the set of selected media files; determining, from the first header of the first media file, a quantity of digital tokens required to maintain access to the set of selected media files after the detecting the expiration of the trial period. Doing so would result in an improved invention because this would improve the efficiency of retrieving information from the media file by looking up the header of the file other than searching the entire file. 

Regarding claims 22, 30, and 38, Stannard does not disclose:
           accessing a second header of a second media file of the collection of media files; and 
          determining the trial period from the second header of the second media file.
           However, Ling teaches:
           determining the trial period from the second media file (By disclosing, a user can select one or more digital items to purchase ([0193] of ling); the MSP 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Ling to include techniques of determining the trial period from the second media file. Doing so would result in an improved invention because this would prompt the user to purchase the digital item if the trial period has expired.
           And Foth teaches:
           accessing a second header of a second media file of the collection of media files (By disclosing, “The browser 176 reads the header 202” (paragraph 2 on page 8 of Foth); and “a merchant can provide a catalogue of products that can be purchased. The buyer computer 122 would permit the buyer 102 to select the desired item (file) and then the plug-in 178 would operate in the same way as described above to effectuate a purchase of the item via communication with the broker computer 132. Additionally, the file structure of the claimed invention permits files to be sent by email so that a purchase can be made by accessing the file received by email” (paragraph 2 of page 16 and claim 11 of Foth)); and 
          the second media file includes the trial period of the media file (By disclosing, “The other data that may be included in the header 202 includes …, expiration date of file…” (paragraph 2 on page 8 of Foth)).
determining the trial period from the second media file in view of Foth to include techniques of accessing a second header of a second media file of the collection of media files; and determining the trial period from the second header of the second media file. Doing so would result in an improved invention because this would improve the efficiency of retrieving information from the media file by looking up the header of the file other than searching the entire file. 

Regarding claims 23, 31, and 39, Stannard does not disclose:
          comparing the trial period determined from the second header of the second media file with usage data associated with the second media file.
          However, Doyle teaches:
          comparing the trial period of the media file with usage data associated with the media file (By disclosing, “Each time the user accesses his copy of the downloaded image, the security container compares the date and time of the access to the date and time of downloading, to determine if the trial period has now expired” ([0107] of Doyle)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Doyle to include techniques of comparing the trial period of the media file with usage data associated with the media file. Combining prior art 
          And Foth teaches:
          a second header of a second media file contains a trial period of the second media file (By disclosing, “The other data that may be included in the header 202 includes …, expiration date of file…” (paragraph 2 on page 8 of Foth);  and “a merchant can provide a catalogue of products that can be purchased. The buyer computer 122 would permit the buyer 102 to select the desired item (file) and then the plug-in 178 would operate in the same way as described above to effectuate a purchase of the item via communication with the broker computer 132. Additionally, the file structure of the claimed invention permits files to be sent by email so that a purchase can be made by accessing the file received by email” (paragraph 2 of page 16 and claim 11 of Foth)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the comparing the trial period of the media file with usage data associated with the media file in view of Doyle to include techniques of comparing the trial period determined from the second header of the second media file with usage data associated with the second media file. Combining prior art elements according to known methods to yield predictable results would not render the claim patentable.


Regarding claim 28, 
          Stannard also discloses:
          wherein the trial period is expressed in terms of an amount of time (By disclosing, “many software manufactures have used these distribution schemes to provide a free trial application to a potential customer allowing the potential customer to use the software application for a limited time” (See at least Col 1 lines 9-20 of Stannard)).

Regarding claim 29, Stannard discloses:
           detecting, by the system, expiration of the trial period (By disclosing, “the application determines if the license has expired at step 410” (See at least Col 6 lines 37-43 of Stannard)); 
           prompting, by the system, a user to select a subset of media files from the collection of media files to define a set of selected media files after detection of the expiration of the trial period (By disclosing, “[t]he user only pays for specific requested libraries”; “the user obtains a subscription for a particular library set by purchasing a license having an expiration time”; and “[t]he server computer 720 sends an electronic mail message to warn the user that a particular license is near its expiration date. The user is reminded that the objects 102 within new libraries (300) will be displayed with an unlicensed tag 104 unless a new license is obtained” (See at least Col 2, lines 11-19, Col 10, lines 37-39, and Col 10 lines 55-67 of Stannard)).          

           downloading, by a processing system including a processor, a file structure, over a network from a file server, including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms;
          receiving an encryption/decryption key from the file server;
          decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; 
           responsive to the decrypting the encryption layer of the file structure: a user can access to the decrypted files; 
           the trial period is detected to have expired upon activation of a media sharing application;
           accessing a first header of a first media file of the set of selected media files; 
           determining, from the first header of the first media file, a quantity of digital tokens required to maintain access to the set of selected media files after the detecting the expiration of the trial period; 
           determining availability of the quantity of digital tokens required to maintain access to the set of selected media files; Appln. No 15/070,629Page 3 of 25 Reply to Non-Final Office Action of March 29, 2021 Docket No. 050087 CON_7785-1277-01 
            responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to maintain access; and 
           responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access.
           However, Doyle teaches:
           downloading, by a processing system including a processor, a file structure, over a network from a file server, including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms (By disclosing, “As yet another example, suppose a security container holds an image. The security container may be embedded in a Web page, from which users can download the image in a free "trial usage" mode. (Notably, the object that is downloaded to the requester will be the entire security container, not just the image, according to the present invention ...) Furthermore, suppose that it is desirable to allow users to participate in the trial usage mode only for a limited time, after which they must pay for a membership in order to have continued access to the Web site's content, including the already-downloaded image. The rules in the security container can therefore be written to enforce this scenario. For example, the rules can include code to record the date and time of the download, and to remember that the image has been provided for a limited free trial period” (paragraph [0107] of Doyle));
            receiving an encryption/decryption key from the file server (By disclosing, “The underlying symmetric key was used to encrypt the rules and document component of the security container, and can therefore be used to decypt that information for an authorized requester”; and “securely distributing the symmetric key to each authorized entity” (paragraph [0076] of Doyle));
           decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms (By disclosing, “The security container also contains rules for interacting with the encapsulated component, and one or more encryption keys usable for decrypting the component and rules for authorized requesters” (Abstract and paragraph [0092] of Doyle)); 
           responsive to the decrypting the encryption layer of the file structure: a user can access the decrypted documents (paragraph [0092] and Fig. 8 of Doyle);
          the trial period is detected to have expired upon activation of a media sharing application (By disclosing, “the security container compares the date and time of the access to the date and time of downloading, to determine if the trial period has now expired”; and the “security container” is a software ([0107], and [0003] of Doyle)).
             disabling access to remaining media files of the collection of media files not selected by a user after the trial period has expired, such that the user is unable to access the remaining media files (By disclosing, “suppose that it is 
             Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Doyle to include techniques of downloading, by a processing system including a processor, a file structure, over a network from a file server, including a collection of media files and trial access terms, wherein the collection of media files are subject to a trial period according to the trial access terms; receiving an encryption/decryption key from the file server; decrypting an encryption layer of the file structure according to the encryption/decryption key to facilitate access to the collection of media files and trial access terms; responsive to the decrypting the encryption layer of the file structure: a user can access to the decrypted files and perform further processing with the decrypted files; and the trial period is detected to have expired upon activation of a media sharing application. Doing so would result in an improved invention because this would allow each file structure possess a unique rule that govern the access of the file, the file structure is secured by using the encryption algorithm, and prompting the user to buy the media content after the trial period expired.
            Ling teaches:
accessing a first parameter of a first media file of the set of selected media files (By disclosing, “when a user desires to purchase a news article on a news web site, the user may simply click on the article's URL to invoke an API function call that will send the news web site information and the article's information to the micropayment server” ([0073] of Ling); “API function call 500 submits required parameters 510a-g to micropayment server 80, including: … (4) Price (510d)” ([0184]-[0187] and Fig. 19 of Ling); “The MSP … checks to see if he/she has "access" to the content URL address, as shown in step 835. The user has "access" to the content item if the user ID is valid (i.e., the time-variant encrypted user ID has not changed), paid for the content item, the time period for which the content is valid has not expired, and the number of times to access the content item is not exceeded”; “In step 845, if the user has no "access" to the content, the MSP will check if the content URL includes the content ID. If yes, the process goes to step 660 (FIG. 24A), as described earlier” ([0229]-[0230], Fig. 24A, Fig, 24c of Ling)); 
           determining, a quantity of digital tokens required to access to the set of selected media files after the detecting the expiration of the trial period (By disclosing, “The MSP … checks to see if he/she has "access" to the content URL address, as shown in step 835. The user has "access" to the content item if the user ID is valid (i.e., the time-variant encrypted user ID has not changed), paid for the content item, the time period for which the content is valid has not expired, and the number of times to access the content item is not exceeded”; “In step ; 
           determining availability of the quantity of digital tokens required to maintain access to the selected media files (By disclosing, “the MSP will proceed to check if the user has enough tokens in his/her personal account to pay for the content item, as shown in step 765” ([0227] and Fig. 24B of Ling)); ; Appln. No 15/070,629Page 3 of 25 Reply to Non-Final Office Action of March 29, 2021 Docket No. 050087 CON_7785-1277-01 
            responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to access (By disclosing, “MSP 885 accesses user record 195 in user database 120 (FIG. 6) and checks to see if user 895 has enough tokens to make the purchase. If so, then MSP 885 subtracts the required tokens from the user's account balance and authorizes the vendor for the micropayment transaction as shown in step 3)” ([0240] of Ling)); and 
           responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access (By disclosing, “Referring again now to step 765 (FIG. 24B), if the user does not have enough tokens to make the purchase of the content item, the MSP will request the user to purchase additional tokens (or add funds) to the user's micropayment account, as shown in step 790” ([0232] and Fig. 24B of Ling)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard in view of Ling to include techniques of responsive to the detecting the expiration of the trial period, accessing a first parameter of a first media file of the set of selected media files; determining, a quantity of digital tokens required to access to the set of selected media files after the detecting the expiration of the trial period; determining availability of the quantity of digital tokens required to maintain access to the selected media files; responsive to determining that the quantity of digital tokens required to maintain access is available, exchanging the quantity of digital tokens with the file server to access; and responsive to determining that the quantity of digital tokens is not available, providing a prompt to purchase additional tokens to maintain access. Doing so would result in an improved invention because this would increase the security of the transaction by using digital tokens which contain very little or no personal sensitive information, such as the user’s credit card information ([0076] of Ling).
          And Foth teaches:
          a header of a media file contains an amount required to access to the media file (By disclosing, “The header 202 also includes unencrypted data including the product ID, the random number associated with the item in producing Kpr0d, the merchant ID, the price and any other relevant data the merchant 106 chooses to include” (paragraph 2 on page 8 of Foth)). 
responsive to the detecting the expiration of the trial period, accessing a first header of a first media file of the set of selected media files; determining, from the first header of the first media file, a quantity of digital tokens required to maintain access to the set of selected media files after the detecting the expiration of the trial period. Doing so would result in an improved invention because this would improve the efficiency of retrieving information from the media file by looking up the header of the file other than searching the entire file. 
       
Regarding claim 34, Stannard also discloses:
          wherein the detecting is triggered by an access request to a media file from the collection (By disclosing, “the user obtains immediate feedback of the licensing status when accessing libraries” (See at least Col 2 lines 20-25 of Stannard)).

Claims 24, 26, 32, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle (US 20050039034), further in view of Ling (US 20020111907), Foth (WO 0148658), and Herf (US 20060224448).
Regarding claims 24, Stannard does not disclose:
           updating the second header of the second media file to include the usage data associated with the second media file. 
          However, Herf teaches:
          updating a header of a media file to include the usage data associated with the media file (By disclosing, “For example, a user may take a photograph and edit the document on an image editor. The image editor may embed data in the document header indicating that the document was, for example, modified using the image editor, and/or modified using a certain version of the image editor, and/or modified by a particular user and/or modified on a particular date and time” ([0016] of Herf)).
    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system having a second header of a second media file in view of Herf to include techniques of updating the second header of the second media file to include the usage data associated with the second media file. Doing so would result in an improved invention because this would allow the system monitor the history of the usage of the media file.

Regarding claims 26, 32, 35, and 40, Stannard does not disclose:
          storing the usage data associated with the second media file at a file associated with the second media file. 
          However, Herf teaches:
          storing the usage data associated with the media file at a file associated with the media file (By disclosing, a document header is embedded in the document ([0014] of Herf); and the document can be a media file ([0024] of Herf)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system having a second header of a second media file in view of Herf to include techniques of storing the usage data associated with the second media file at a file associated with the second media file. Combining prior art elements according to known methods to yield predictable results would not render the claim patentable.

Claims 25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle (US 20050039034), further in view of Ling (US 20020111907), Foth (WO 0148658), and Williams (US 20020002541).
Regarding claim 25, Stannard also discloses:
          modifying at least a subset of the media files to be subject to unlimited use by the user (By disclosing, “[w]hen a license is updated to reflect a new expiration date or other change” which infers that the expiration date of files can be modified (See at least Col 10 lines 33-36 of Stannard)) . 
          Stannard does not disclose:
 the remaining media files to be inaccessible by the user.
          However, Williams teaches:
          modifying the remaining media files to be inaccessible by the user (By disclosing, “[e]xpired files may be processed by disabling and/or deleting the content file…” (See at least paragraph [0051] of Williams)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include techniques of modifying the remaining media files to be inaccessible by the user as disclosed by Williams. Doing so would result in an improved invention because this would prompt users to purchase disabled media files if in need, thus increasing the operating income of the claimed invention.

Regarding claim 33, Stannard further discloses:
          detecting expiration of the trial period (By disclosing, “If a license matching the license name string is found, the application determines if the license has expired at step 410” (Col 6 lines 37-43 of Stannard)).
           Stannard does not expressly disclose:
          wherein the detecting is triggered by logging into the file server after the trial period has expired.
          However, Williams teaches:
          wherein the detecting is triggered by logging into the file server after the trial period has expired (By disclosing, “FIG. 6 is a flowchart of an exemplary 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include techniques of triggering a detection of an expiration date of a file by logging into the file server as disclosed by Williams.  Doing so would result in an improved invention because this would allow the server processes any expired files as appropriate, thus improving the functionality of the claimed invention.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle (US 20050039034), further in view of Ling (US 20020111907), Foth (WO 0148658), and Nozaki et al. (US 20020036800).
Regarding claim 27, Stannard does not disclose:
          wherein the trial period is expressed in terms of an amount of usage of the media files in the collection.
          However, Nozaki teaches:
          wherein the trial period is expressed in terms of an amount of usage of the media files in the collection (By disclosing, “the distribution-use music data can be copied predetermined limited number of times with respect to a predetermined recording medium. More specifically, the distribution-use music data includes in advance the information of available copy count. For example, when the distribution-use music data is first downloaded, the available copy count is set at three” (See at least paragraph [0008] of Nozaki)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Stannard to include techniques of expressing the trial period as an amount of usage of the media files as disclosed by Nozaki.  Doing so would result in an improved invention because this would provide another method to manage the trial of the files, thus expanding the scope of the claimed invention.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stannard (US 6567107), in view of Doyle (US 20050039034), further in view of Ling (US 20020111907), Foth (WO 0148658), Herf (US 20060224448), and Ross (US 20060062137). 
Regarding claim 36, Stannard does not disclose:
          wherein a plurality of usage data associated with a plurality of media files of the collection of media files are stored at the data file associated with the second media file.
         However, Ross teaches:
         wherein a plurality of usage data associated with a plurality of media files of the collection of media files are stored at the data file associated with the second media file (By disclosing, “In the present invention, the root or master file (MF), besides the header part which consists of itself, the body part contains the headers of all of the dedicated files and elementary files which contain the MF in their parental hierarchy” ([0095] of Ross)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of storing the usage data in a header of a media file in view of Ross to include techniques of a plurality of usage data associated with a plurality of media files of the collection of media files are stored at the data file associated with the second media file. Doing so would result in an improved invention because this would make it easier to retrieve information in the headers of the files, thus improving the overall convenience of the claimed invention.


Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020029347 to Edelman for disclosing preventing unauthorized access to electronic data. 
US 20020107809 to Biddle for disclosing managing and/or restricting the use and redistribution of licensed subject matter. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/DUAN ZHANG/Examiner, Art Unit 3685      


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685